Title: To James Madison from William C. C. Claiborne, 6 November 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, November 6th. 1808.

In a former letter, I had the honor to communicate the final determination of Mr. N. Salcedo Governor General of the Interior Provinces of New-Mexico, not to restore the fugitive Slaves, who had sought an Asylum in the Province of Texas, prior to a receipt of orders to that effect from the Government of Spain: & I now transmit for your perusal, a Copy of a letter to me, (No. 1) from the Parish Judge of Nachitoches, giving information of the successfully elopement, in one night, of more than thirty negro’s, the property of Citizens of this Territory.  You have also inclosed, Copies of a Correspondence (No. 2) between Mr. Carr the Parish Judge, and Mr. Manuel Salcedo, the Newly appointed Governor of Texas, and of a letter (No. 3) which on this occasion, I have addressed to Mr. Carr.  I need not press Sir, the attention of the Government to these unpleasant occurrences; In the present state of things, the property of many of our frontier fellow Citizens, are considered as very insecure, and much uneasiness prevails.  I have the honor to be, Sir, with great respect, yo: hble servt.

William C. C. Claiborne

